ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Chugach Federal Solutions, Inc.               )      ASBCA No. 59328
                                              )
Under Contract No. FA5000-13-C-0005           )

APPEARANCES FOR THE APPELLANT:                       William A. Roberts, III, Esq.
                                                     Richard B. O'Keeffe, Jr., Esq.
                                                     Michael P. Grogan, Esq.
                                                     Gary S. Ward, Esq.
                                                      Wiley Rein LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Lt Col James H. Kennedy III, USAF
                                                      Air Force Chief Trial Attorney
                                                     Jeffrey M. Lowry, Esq.
                                                     Anna F. Kurtz, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 October 2014



                                             ~~§- Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59328, Appeal of Chugach Federal
Solutions, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals